ICJ_116_ArmedActivities_COD_UGA_2015-07-01_ORD_01_NA_00_EN.txt.                              COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                             ACTIVITÉS ARMÉES
                        SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)


                           ORDONNANCE DU 1er JUILLET 2015




                                    2015
                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                            ARMED ACTIVITIES
                     ON THE TERRITORY OF THE CONGO
                    (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)


                                 ORDER OF 1 JULY 2015




4 CIJ1082.indb 1                                                   28/04/16 15:39

                                         Mode officiel de citation :
                                Activités armées sur le territoire du Congo
               (République démocratique du Congo c. Ouganda), ordonnance du 1er juillet 2015,
                                        C.I.J. Recueil 2015, p. 580




                                               Official citation :
                                Armed Activities on the Territory of the Congo
                      (Democratic Republic of the Congo v. Uganda), Order of 1 July 2015,
                                          I.C.J. Reports 2015, p. 580




                                                                                1082
                                                                No de vente :
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-157274-2




4 CIJ1082.indb 2                                                                                28/04/16 15:39

                                                      1er JUILLET 2015

                                                      ORDONNANCE




                                 ACTIVITÉS ARMÉES
                            SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                  ARMED ACTIVITIES
                           ON THE TERRITORY OF THE CONGO
                    (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                                         1 JULY 2015

                                                           ORDER




4 CIJ1082.indb 3                                                         28/04/16 15:39

                                                                                      580




                                INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2015                                      2015
                                                                                               1 July
                                                 1 July 2015                                 General List
                                                                                              No. 116

                                ARMED ACTIVITIES
                         ON THE TERRITORY OF THE CONGO
                      (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                                  ORDER


                 Present : President Abraham ; Vice‑President Yusuf ; Judges Owada,
                           Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
                           Gaja, Sebutinde, Bhandari, Robinson, Crawford,
                           Gevorgian ; Judge ad hoc Verhoeven ; Registrar Couvreur.


                     The International Court of Justice,
                    Composed as above,
                    After deliberation,
                    Having regard to Article 48 of the Statute of the Court and to Arti-
                 cles 44, paragraph 1, and 48 of the Rules of Court,
                    Having regard to the Judgment dated 19 December 2005, by which the
                 Court found, on the one hand, that the Republic of Uganda (hereinafter
                 “Uganda”) is under obligation to make reparation to the Democratic
                 Republic of the Congo (hereinafter “the DRC”) for the injury caused by
                 Uganda’s violation of the principle of non‑use of force in international
                 relations and the principle of non‑intervention, of obligations incumbent
                 upon it under international human rights law and international humani-
                 tarian law, and of other obligations incumbent upon it under interna-
                 tional law, and, on the other hand, that the DRC is under obligation to
                 make reparation to Uganda for the injury caused by the DRC’s violation
                 of obligations incumbent upon it under the 1961 Vienna Convention on
                 Diplomatic Relations,

                                                                                        4




4 CIJ1082.indb 581                                                                                 28/04/16 15:39

                                     armed activities (order 1 VII 15)                    581

                   Having regard to the decision of the Court, set forth in the said Judg-
                 ment, to settle, failing agreement between the Parties, the question of
                 reparation due to each of them, and to reserve for that purpose the sub-
                 sequent procedure in the case ;
                    1. Whereas, under cover of a letter dated 12 May 2015 and received in
                 the Registry on 13 May 2015, the chargé d’affaires a.i. at the Embassy of
                 the DRC in Brussels submitted to the Court, on behalf of the Agent of the
                 DRC, a document entitled “New Application to the International Court
                 of Justice”, dated 8 May 2015 and signed by the Congolese Minister of
                 Justice and Human Rights and Keeper of the Seals, requesting the Court
                 to decide the question of the reparation due to the DRC in the case ;
                    2. Whereas, in the said document, the Government of the DRC states
                 in particular that :
                       “[T]he negotiations on the question of reparation owed to the Dem-
                     ocratic Republic of the Congo by Uganda must now be deemed to
                     have failed, as is made clear in the joint communiqué signed by both
                     Parties in Pretoria, South Africa, on 19 March 2015 ;
                        [I]t therefore behoves the Court, as provided for in paragraph 345 (6)
                     of the Judgment of 19 December 2005, to reopen the proceedings that
                     it suspended in the case, in order to determine the amount of repara-
                     tion owed by Uganda to the Democratic Republic of the Congo, on
                     the basis of the evidence already transmitted to Uganda and which
                     will be made available to the Court” ;
                    3. Whereas a copy of the letter of the chargé d’affaires a.i. with attach-
                 ment was immediately transmitted to the other Party ;
                    4. Whereas, at a meeting held by the President of the Court with the
                 representatives of the Parties on 9 June 2015, the Co‑Agent of the DRC,
                 having traced the development of the negotiations held by the Parties
                 with a view to reaching an amicable settlement on the question of repara-
                 tion, maintained that his Government was of the view that the said nego-
                 tiations had failed and that it had no other choice but to seise the Court
                 again ; and whereas the Co‑Agent indicated that the DRC, taking account,
                 in particular, of the time that had elapsed since the delivery of the Judg-
                 ment on the merits, wished dates to be fixed for the filing of the written
                 pleadings and the holding of hearings which would enable the Court to
                 render its Judgment on the question of reparation within approximately
                 one year ; whereas, at the same meeting, the Agent of Uganda, having in
                 turn outlined the history of the Parties’ negotiations, indicated that his
                 Government was of the view that the conditions for referring the question
                 of reparation to the Court had not been met, and that the request made
                 by the DRC in the Application filed on 13 May 2015 was therefore pre-
                 mature at this stage ; and whereas the Agent added that, taking account
                 of the Parties’ disagreement as to the procedure to be followed in the
                 case, it was also too early to discuss time‑limits for the filing of written
                 pleadings ;

                                                                                            5




4 CIJ1082.indb 583                                                                               28/04/16 15:39

                                      armed activities (order 1 VII 15)                    582

                    5. Whereas, during the said meeting, the President recalled that it fell
                  to the Court to decide on the subsequent procedure in the case, in accor-
                 dance with the Rules of Court and the 2005 Judgment, and asked both
                  Parties for their views on how much time they wished to have for the
                  preparation of their written pleadings on the question of reparations,
                  should the Court decide to fix such time‑limits ; whereas the Co‑Agent of
                 the DRC indicated that a time‑limit of three and a half months to four
                 months at the latest would be sufficient for his Government to prepare
                 its Memorial ; and whereas the Agent of Uganda, citing the highly
                 ­complex nature of the questions to be decided, mentioned a time‑limit of
                  18 months, from the filing of the DRC’s Memorial, for the preparation of
                  a Counter‑Memorial by his Government ;

                                                         *
                                                     *       *
                    6. Whereas in points (6) and (14) of the operative part of its Judgment
                 on the merits of 19 December 2005, the Court “[d]ecide[d] that, failing
                 agreement between the Parties, the question of reparation due [by each
                 Party to the other] sh[ould] be settled by the Court” ; and whereas it
                 “reserve[d] for this purpose the subsequent procedure in the case” ;
                 whereas, with respect to the compensation owed to the DRC by Uganda,
                 the Court, in paragraph 260 of its Judgment, “consider[ed] appropriate
                 the request of the DRC for the nature, form and amount of the repara-
                 tion due to it to be determined by the Court, failing agreement between
                 the Parties, in a subsequent phase of the proceedings” ;
                 and whereas it specified in the same paragraph that
                       “[t]he DRC would thus be given the opportunity to demonstrate and
                       prove the exact injury that was suffered as a result of specific actions
                       of Uganda constituting internationally wrongful acts for which it is
                       responsible [and that it went] without saying, however, as the Court
                       ha[d] had the opportunity to state in the past, ‘that in the phase of
                       the proceedings devoted to reparation, neither Party [could] call in
                       question such findings in the present Judgment as ha[d] become res
                       judicata’” ;
                     Whereas the Court, in paragraph 261 of the same Judgment,
                       “also note[d] that the DRC ha[d] stated its intention to seek initially
                       to resolve the issue of reparation by way of direct negotiations with
                       Uganda and to submit the question to the Court only ‘failing agree-
                       ment thereon between the parties’” ;

                 and whereas it emphasized that : “[i]t [was] not for the Court to determine
                 the final result of these negotiations to be conducted by the Parties[, who]
                 should seek in good faith an agreed solution based on the findings of the
                 present Judgment” ;

                                                                                             6




4 CIJ1082.indb 585                                                                                28/04/16 15:39

                                     armed activities (order 1 VII 15)                     583

                  Whereas, with respect to the compensation owed to Uganda by the
                 DRC, the Court, in paragraph 344 of the Judgment,
                     “note[d] that, at this stage of the proceedings, it suffice[d] for it to
                     state that the DRC b[ore] responsibility for the breach of the invio-
                     lability of the diplomatic premises, the maltreatment of Ugandan
                     diplomats at the Ugandan Embassy in Kinshasa, the maltreatment of
                     Ugandan diplomats at Ndjili International Airport, and for attacks
                     on and seizure of property and archives from Ugandan diplomatic
                     premises, in violation of international law on diplomatic relations” ;

                 and whereas it added that
                     “[i]t would only be at a subsequent phase, failing an agreement
                     between the Parties, that the specific circumstances of these violations
                     as well as the precise damage suffered by Uganda and the extent of
                     the reparation to which it is entitled would have to be demonstrated” ;
                     

                                                      * *
                    7. Whereas almost ten years have elapsed since the Court rendered its
                 Judgment of 19 December 2005 ; whereas although the Parties have tried
                 to settle the question of reparations directly, they have been unable to
                 reach an agreement in that respect ; whereas the joint communiqué of the
                 fourth ministerial meeting held in Pretoria from 17 to 19 March 2015
                 expressly states that the ministers responsible for leading the said negotia-
                 tions decided that there should be “no further negotiations” since “no
                 consensus [had been] reached” between the Parties ; whereas, taking
                 account of the requirements of the sound administration of justice, it now
                 falls to the Court to fix time‑limits within which the Parties must file their
                 written pleadings on the question of reparations ; whereas the first plead-
                 ing of the Democratic Republic of the Congo should address the Demo-
                 cratic Republic of the Congo’s request for compensation from the
                 Republic of Uganda, while the first pleading of the Republic of Uganda
                 should address any request for compensation which the Republic of
                 Uganda may wish to make ; and whereas the fixing of such time‑limits
                 leaves unaffected the right of the respective Heads of State to provide the
                 further guidance referred to in the joint communiqué of 19 March 2015 ;
                    8. Whereas therefore each Party should set out in a Memorial the
                 entirety of its claim for damages which it considers to be owed to it by the
                 other Party and attach to that pleading all the evidence on which it wishes
                 to rely,
                   (1) Decides to resume the proceedings in the case with regard to the
                 question of reparations ;
                   (2) Fixes 6 January 2016 as the time‑limit for the filing, by the Demo-
                 cratic Republic of the Congo, of a Memorial on the reparations which

                                                                                             7




4 CIJ1082.indb 587                                                                                28/04/16 15:39

                                     armed activities (order 1 VII 15)                   584

                 it considers to be owed to it by the Republic of Uganda, and for the
                 ­filing, by the Republic of Uganda, of a Memorial on the reparations
                  which it considers to be owed to it by the Democratic Republic of the
                  Congo ;
                     Reserves the subsequent procedure for further decision.

                    Done in French and in English, the French text being authoritative, at
                 the Peace Palace, The Hague, this first day of July, two thousand and
                 fifteen, in three copies, one of which will be placed in the archives of the
                 Court and the others transmitted to the Government of the Democratic
                 Republic of the Congo and the Government of the Republic of Uganda,
                 respectively.

                                                             (Signed) Ronny Abraham,
                                                                        President.
                                                           (Signed) Philippe Couvreur,
                                                                         Registrar.




                   Judge Cançado Trindade appends a declaration to the Order of the
                 Court.

                                                                        (Initialled) R.A.
                                                                        (Initialled) Ph.C.




                                                                                             8




4 CIJ1082.indb 589                                                                               28/04/16 15:39

